Case 2:17-cv-11910-MAG-DRG ECF No. 457-25 filed 10/23/18   PageID.11663   Page 1 of
                                      9




        EXHIBIT 1-23
Case 2:17-cv-11910-MAG-DRG ECF No. 457-25 filed 10/23/18 PageID.11664                                                          Page 2 of
              HIGHLY CONFIDENTIAL - 9ATTORNEYS' EYES ONLY

   From:             King, Matthew
   To:               Hamilton, Gene
   Cc:               Rezmovic, Jeffrey; Holt, Kenneth; Gearino, Evan; Hayes, Bradley; Petyo, Briana; Chalkley, Marie; Homan,
                     Thomas
   Subject:          Iraqi Ambo call
   Date:             Friday, June 23, 2017 6:18:11 PM



   Bottom Line Up Front: D1 and I connected with the Iraqi Ambassador at 5:25PM, June 23rd, 2017, to
   demonstrate the Department’s commitment to the lawful repatriation of a group of Iraqis scheduled
   to be deported on June 28th, 2017. The Ambassador agreed to signal the urgency of this situation —
   through his informal channels—to the relevant Ministries in Iraq.

   Summary:
   After a brief summary of the situation—which the Ambassador was familiar with—I expressed the
   importance of ensuring this flight departs and arrives as scheduled. We mentioned that the
   Secretary is aware and firm and                                                                .
   The Ambassador said he was sympathetic to our need but was similarly facing bureaucratic hurdles
   on his side.

   In response, the Ambassador noted that this flight is scheduled to land during an important Islamic
   holiday, which poses problems from the Iraqi side. He said the logistics are daunting primarily
   because the government is basically closed through 29 June – after which it would be closed Fri/Sat
   (weekend) and then would be in bedlam for a week after. I acknowledged the complications of the
   holiday and noted that the date of this flight was established on May 25th. D1 concurred and
   concurrently emphasized strongly the importance of this flight.

   D1 and I made clear that DHS and                               are firmly committed to the removals and that
   the flight had to go on time, as scheduled.

   In response to the above, the Ambassador said he was unware of when or by whom the flight
   approval came and acknowledged that a mistake could’ve happened due to Iraqi bureaucratic
   clumsiness. He expressed that this flight is problematic (almost impossible) as scheduled.
   Additionally, the Ambassador noted that in Iraq, the multi-agency coordination to facilitate
   deportations takes longer than what the U.S. expects.
        Ø Note: In several instances, the Ambassador claimed he had not seen the paperwork for the
            removals. D1 assured the Ambassador that they had been sent through the proper channels.
   We urged the Ambassador work with the relevant Ministries to gain the approvals necessary for this
   flight. He pointed out the incredible bureaucracy of the Iraqi government.

   The Ambassador promised to work through informal channels in the PM’s office to press the
   urgency to Baghdad. ICE ERO subsequently provided the documents to the Ambassador at the email
   address he provided and I will text him my coordinates for any updates. The call concluded with the
   above promise.


   Matthew H. King



                                                                                                               DHSHAMAMA000097
Case 2:17-cv-11910-MAG-DRG ECF No. 457-25 filed 10/23/18 PageID.11665                      Page 3 of
              HIGHLY CONFIDENTIAL - 9ATTORNEYS' EYES ONLY

   Deputy Assistant Secretary
   Office of International Engagement
   U.S. Department of Homeland Security
   (202) 282-8711
   Matthew.king@hq.dhs.gov
    
    
   From: Blank, Thomas
   Sent: Friday, June 23, 2017 15:56
   To: Avanni, Arex <arex.avanni@hq.dhs.gov>; Hamilton, Gene <gene.hamilton@hq.dhs.gov>;
   Rezmovic, Jeffrey <Jeffrey.Rezmovic@HQ.DHS.GOV>; King, Matthew <matthew.king@hq.dhs.gov>;
   Chalkley, Marie <marie.chalkley@HQ.DHS.GOV>; Gearino, Evan <evan.gearino@hq.dhs.gov>; Taylor,
   Miles <miles.taylor@hq.dhs.gov>
   Cc: OIA-MEASA <MEASA@HQ.DHS.GOV>; Hayes, Bradley <bradley.hayes@hq.dhs.gov>; Petyo,
   Briana <briana.petyo@hq.dhs.gov>; Askew, Marineka <marineka.askew@HQ.DHS.GOV>; Gauvin,
   Connor <connor.gauvin@hq.dhs.gov>
   Subject: RE: Iraq
    




   Tom


   Tom Blank
   ICE/DHS
   202 591-6747

   From: Avanni, Arex <Arex.Avanni@hq.dhs.gov>
   Date: Friday, Jun 23, 2017, 3:08 PM
   To: Hamilton, Gene <Gene.Hamilton@hq.dhs.gov>, Blank, Thomas <Thomas.Blank@ice.dhs.gov>,
   Rezmovic, Jeffrey <Jeffrey.Rezmovic@HQ.DHS.GOV>, King, Matthew <matthew.king@hq.dhs.gov>,
   Chalkley, Marie <marie.chalkley@HQ.DHS.GOV>, Gearino, Evan <Evan.Gearino@hq.dhs.gov>, Taylor,
   Miles <Miles.Taylor@hq.dhs.gov>
   Cc: OIA-MEASA <MEASA@HQ.DHS.GOV>, Hayes, Bradley <Bradley.Hayes@hq.dhs.gov>, Petyo,
   Briana <Briana.Petyo@hq.dhs.gov>, Askew, Marineka <marineka.askew@HQ.DHS.GOV>, Gauvin,
   Connor <Connor.Gauvin@hq.dhs.gov>
   Subject: RE: Iraq




                                                                                  DHSHAMAMA000098
Case 2:17-cv-11910-MAG-DRG ECF No. 457-25 filed 10/23/18 PageID.11666                               Page 4 of
              HIGHLY CONFIDENTIAL - 9ATTORNEYS' EYES ONLY

   With kind regards,
   -Arex
    
   From: Hamilton, Gene
   Sent: Friday, June 23, 2017 2:44 PM
   To: Blank, Thomas <Thomas.Blank@ice.dhs.gov>; Rezmovic, Jeffrey
   <Jeffrey.Rezmovic@HQ.DHS.GOV>; King, Matthew <matthew.king@hq.dhs.gov>; Chalkley, Marie
   <marie.chalkley@HQ.DHS.GOV>; Gearino, Evan <evan.gearino@hq.dhs.gov>; Taylor, Miles
   <miles.taylor@hq.dhs.gov>
   Cc: OIA-MEASA <MEASA@HQ.DHS.GOV>; Hayes, Bradley <bradley.hayes@hq.dhs.gov>; Petyo,
   Briana <briana.petyo@hq.dhs.gov>; Avanni, Arex <arex.avanni@hq.dhs.gov>; Askew, Marineka
   <marineka.askew@HQ.DHS.GOV>; Gauvin, Connor <connor.gauvin@hq.dhs.gov>
   Subject: RE: Iraq
    
   Can anyone send me a few bullets to summarize all of the below? Just basic facts - who is
   requesting what and when.

   Thank you!



   Gene P. Hamilton
   Senior Counselor to the Secretary
   U.S. Department of Homeland Security


   From: Hamilton, Gene
   Sent: Friday, June 23, 2017 2:02:44 PM
   To: Blank, Thomas; Rezmovic, Jeffrey; King, Matthew; Chalkley, Marie; Gearino, Evan; Taylor, Miles
   Cc: OIA-MEASA; Hayes, Bradley; Petyo, Briana; Avanni, Arex; Askew, Marineka; Gauvin, Connor
   Subject: RE: Iraq

   I am caught up in something but will chime in soon. Please pause until future notice



   Gene P. Hamilton
   Senior Counselor to the Secretary
   U.S. Department of Homeland Security


   From: Blank, Thomas
   Sent: Friday, June 23, 2017 1:58:52 PM
   To: Rezmovic, Jeffrey; King, Matthew; Chalkley, Marie; Gearino, Evan; Taylor, Miles; Hamilton, Gene
   Cc: OIA-MEASA; Hayes, Bradley; Petyo, Briana; Avanni, Arex; Askew, Marineka; Gauvin, Connor
   Subject: RE: Iraq

   Jeff:
    
   Multiple things have happened including an injunction be issued.  I am checking the overall status


                                                                                          DHSHAMAMA000099
Case 2:17-cv-11910-MAG-DRG ECF No. 457-25 filed 10/23/18 PageID.11667                             Page 5 of
              HIGHLY CONFIDENTIAL - 9ATTORNEYS' EYES ONLY

   and will advise shortly.
    
   Tom
    
   From: Rezmovic, Jeffrey
   Sent: Friday, June 23, 2017 1:49 PM
   To: King, Matthew; Chalkley, Marie; Gearino, Evan; Taylor, Miles; Hamilton, Gene
   Cc: OIA-MEASA; Hayes, Bradley; Petyo, Briana; Avanni, Arex; Askew, Marineka; Gauvin, Connor; Blank,
   Thomas
   Subject: Re: Iraq




   From: King, Matthew
   Sent: Friday, June 23, 2017 12:45 PM
   To: Rezmovic, Jeffrey; Chalkley, Marie; Gearino, Evan; Taylor, Miles; Hamilton, Gene
   Cc: OIA-MEASA; Hayes, Bradley; Petyo, Briana; Avanni, Arex; Askew, Marineka; Gauvin, Connor;
   Gearino, Evan
   Subject: Iraq

   Jeff—We were unclear that ICE leadership meant only Homan. We noted that the #3 in ICE ERO,
   John Schultz, has twice met with the Iraqi Ambassador on this issue.
    
   The Assistant Director for ERO, Marlen Pineiro, contacted PLCY with a request for DHS leverage. Only
   this week Tuesday did they learn that the PM was not going to approve the flight, despite
   coordination months in advance. Lots of media attention on this.
                                                                             .




    




    
   I will fwd to PLCY exec sec a briefing memo with some background materials on this situation and
   the Department’s engagement with Iraq.
    


                                                                                       DHSHAMAMA000100
Case 2:17-cv-11910-MAG-DRG ECF No. 457-25 filed 10/23/18 PageID.11668                                Page 6 of
              HIGHLY CONFIDENTIAL - 9ATTORNEYS' EYES ONLY


   I        
   I             
   I        
    
   Matthew H. King
   Deputy Assistant Secretary
   Office of International Engagement
   U.S. Department of Homeland Security
   (202) 282-8711
   Matthew.king@hq.dhs.gov
    
   From: Rezmovic, Jeffrey
   Sent: Friday, June 23, 2017 11:31 AM
   To: Chalkley, Marie; Gearino, Evan; King, Matthew; Taylor, Miles; Hamilton, Gene
   Cc: OIA-MEASA; Hayes, Bradley; Petyo, Briana; Avanni, Arex; Askew, Marineka; Gauvin, Connor
   Subject: RE: Iraq
    
                                                                                  
    

                                                                                              
    
                                                                                          
    

                                                              
    
                                                                  
    
   I’m heading out of town in the next few minutes, but will be available on my cell. 
    
   --Jeff
    
   From: Chalkley, Marie
   Sent: Thursday, June 22, 2017 3:18 PM
   To: Gearino, Evan <evan.gearino@hq.dhs.gov>; King, Matthew <matthew.king@hq.dhs.gov>;
   Rezmovic, Jeffrey <Jeffrey.Rezmovic@HQ.DHS.GOV>; Taylor, Miles <miles.taylor@hq.dhs.gov>;
   Hamilton, Gene <gene.hamilton@hq.dhs.gov>
   Cc: OIA-MEASA <MEASA@HQ.DHS.GOV>; Hayes, Bradley <bradley.hayes@hq.dhs.gov>
   Subject: RE: Iraq
    
                                                                                                         .
    
   --
   Marie Chalkley
   marie.chalkley@hq.dhs.gov | (O) 202.282.8477 | (M)


                                                                                             DHSHAMAMA000101
Case 2:17-cv-11910-MAG-DRG ECF No. 457-25 filed 10/23/18 PageID.11669                       Page 7 of
              HIGHLY CONFIDENTIAL - 9ATTORNEYS' EYES ONLY

    
   From: Gearino, Evan
   Sent: Thursday, June 22, 2017 3:16 PM
   To: King, Matthew <matthew.king@hq.dhs.gov>; Rezmovic, Jeffrey
   <Jeffrey.Rezmovic@HQ.DHS.GOV>; Taylor, Miles <miles.taylor@hq.dhs.gov>; Hamilton, Gene
   <gene.hamilton@hq.dhs.gov>
   Cc: OIA-MEASA <MEASA@HQ.DHS.GOV>; Chalkley, Marie <marie.chalkley@HQ.DHS.GOV>
   Subject: RE: Iraq
    
   Good Afternoon All,
    




    




    




    
   Please don’t hesitate to contact us with any questions.
    
    
   Respectfully,
    
   Evan
    
   --
    
   Evan B. Gearino
   Regional Affairs Specialist || Middle East
   U.S. Department of Homeland Security || Office of Policy
   evan.gearino@hq.dhs.gov || (O) 202.282.8299 || (M)
    
   From: King, Matthew
   Sent: Thursday, June 22, 2017 14:53
   To: Rezmovic, Jeffrey <Jeffrey.Rezmovic@HQ.DHS.GOV>; Taylor, Miles <miles.taylor@hq.dhs.gov>;
   Hamilton, Gene <gene.hamilton@hq.dhs.gov>
   Cc: OIA-MEASA <MEASA@HQ.DHS.GOV>


                                                                                  DHSHAMAMA000102
Case 2:17-cv-11910-MAG-DRG ECF No. 457-25 filed 10/23/18 PageID.11670                           Page 8 of
              HIGHLY CONFIDENTIAL - 9ATTORNEYS' EYES ONLY

   Subject: RE: Iraq
    
   MEASA pls. Going into S1. I know that ice and Embassy have been going hard at it.




   Matthew H. King
   Deputy Assistant Secretary
   Office of International Engagement
   U.S. Department of Homeland Security
   (202) 282-8711
   matthew.king@hq.dhs.gov



   From: Rezmovic, Jeffrey
   Sent: Thursday, June 22, 2017 7:50:31 PM
   To: Taylor, Miles; King, Matthew; Hamilton, Gene
   Cc: OIA-MEASA
   Subject: Re: Iraq

   Has ICE leadership spoken to them yet? I'm sure she would be willing but schedule for tomorrow is
   tight.

   From: Taylor, Miles
   Sent: Thursday, June 22, 2017 01:56 PM
   To: King, Matthew; Rezmovic, Jeffrey; Hamilton, Gene
   Cc: OIA-MEASA
   Subject: RE: Iraq

   Ok.  Because this is a repatriation issue, adding Gene to the equation.  M
    
   From: King, Matthew
   Sent: Thursday, June 22, 2017 1:54 PM
   To: Taylor, Miles <miles.taylor@hq.dhs.gov>; Rezmovic, Jeffrey <Jeffrey.Rezmovic@HQ.DHS.GOV>
   Cc: OIA-MEASA <MEASA@HQ.DHS.GOV>
   Subject: Iraq
    




    
                                                                           •
                                                                          --

    
   Matthew H. King
   Deputy Assistant Secretary
   Office of International Engagement
   U.S. Department of Homeland Security



                                                                                      DHSHAMAMA000103
Case 2:17-cv-11910-MAG-DRG ECF No. 457-25 filed 10/23/18 PageID.11671   Page 9 of
              HIGHLY CONFIDENTIAL - 9ATTORNEYS' EYES ONLY

   (202) 282-8711
   Matthew.king@hq.dhs.gov
    




                                                                DHSHAMAMA000104
